J-S39025-20

J-S39026-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ABDULLAH MAURICE PROCTOR                   :
                                               :
                       Appellant               :   No. 2446 EDA 2019

          Appeal from the Judgment of Sentence Entered April 4, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009909-2016


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ABDULLAH MAURICE PROCTOR                   :
                                               :
                       Appellant               :   No. 2466 EDA 2019

          Appeal from the Judgment of Sentence Entered April 4, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008511-2017


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                             FILED SEPTEMBER 8, 2020

        Appellant, Abdullah Maurice Proctor, appeals from the judgment of

sentence entered on April 4, 2019, as made final by the denial of Appellant’s

post-sentence motion on July 23, 2019. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39025-20

J-S39026-20

     The trial court ably summarized the underlying facts of this case.

       On the morning of July 30, 2016, on the 3100 Block of North
       Sheridan Street, [Appellant] approached the victim, Donte
       Williams, wearing a black T-shirt over his face. Williams was
       sitting on a milk crate in view of a surveillance camera from
       a nearby grocery store located at 625 West Clearfield Street.
       As [Appellant] approached, [Appellant] pulled out a 9-mm
       Kel-Tec handgun and began shooting at Williams. Williams
       started to run and [Appellant] followed him, continuing to
       shoot. The victim ultimately ran into an alleyway, where
       [Appellant] continued to shoot. [Appellant] then ran down
       Sheridan Street toward Clearfield Street. Williams was
       transported to Temple Hospital, where he died later that
       morning. Williams suffered four gunshot wounds. One
       wound was to the left eye, one to the abdomen, one to the
       right knee, and one to the left hand. The medical examiner
       determined that the victim's cause of death was multiple
       gunshot wounds and the manner was homicide.

       Officers arrived to process the scene around 12:17 p.m.
       Officers recovered from the scene lead and copper fragments,
       fired cartridge casings, a 9-mm live round, and a projectile.

       At around 2:30 p.m. that same day, Tasha Bukton was
       walking down Clearfield Street and saw [Appellant], who was
       known to Bukton as "Dulla," with an individual known to her
       as "Lil Book." Bukton grew up in the same neighborhood as
       [Appellant] and knew him for most of his life. Bukton
       observed Lil Book pass a gun to [Appellant] and heard Lil
       Book tell [Appellant] to “clean it off” and get rid of it. Bukton
       then saw [Appellant] take out the clip and wipe it off with his
       shirt.

       Less than three hours later, at approximately 5:20 p.m.,
       Officer Michael James was on routine patrol with his partner
       on the 3100 block of North Darien Street when he observed
       [Appellant] walking with another male, later identified as
       Shakur Brown. Officer James got out of his patrol car and
       attempted to follow [Appellant] and Brown on foot. As Officer
       James approached the two men, [Appellant] and the other
       male walked behind a blue Ford Expedition parked on the
       east side of 3100 Darien Street. Officer James observed

                                     -2-
J-S39025-20

J-S39026-20

       Brown throw a firearm over a fence and [Appellant] place
       another firearm inside the Expedition's wheel well. Officer
       James arrested [Appellant] after police radio reported that
       [Appellant] did not have a valid license to carry a firearm.
       The firearm thrown over the fence was determined to be a
       9-mm Kel-Tec handgun, later matched to the projectiles
       taken from the victim's body as well as the fired cartridge
       cases recovered at the scene on Sheridan Street.

       At the time of his arrest, [Appellant] was wearing a black
       short-sleeved T-shirt with the words "bullet world" written on
       the top, a blue denim long-sleeved shirt, a green jacket, and
       a white sleeveless T-shirt. These items were brought to the
       chemical lab, where the black T-shirt and the white sleeveless
       T-shirt were tested for presence of gunshot residue. Gunshot
       residue was found on [Appellant’s] black short-sleeved
       T-shirt.

       Sometime after the incident, detectives met with Bukton and
       showed her the surveillance footage from the camera at 625
       West Clearfield Street.      At that time, she identified
       [Appellant] as the person in the video shooting at the
       decedent.

       While [Appellant] was incarcerated following his arrest, he
       told his cellmate, Larry Maddox, that he had shot an
       individual using a 9-mm Kel-Tec handgun on Sheridan Street.
       According to Maddox, [Appellant] said that the person he had
       shot had previously shot [Appellant], causing [Appellant] to
       walk with a limp. [Appellant] described the shooting in detail,
       telling Maddox that he had seen the individual who had shot
       him on Sheridan Street, walked up to him and began
       shooting. [Appellant] also told Maddox that when the victim
       began to run he followed him continuing to shoot, eventually
       ending up in an alleyway. [Appellant] told Maddox that he
       had "smoked" the victim.

                                    ...

       On April 4, 2019, following a jury trial . . . [Appellant] was
       convicted at docket number CP-51-CR-0008511-2017
       [(hereinafter “Docket 8511-2017”)] of one count of murder
       of the first degree, one count of carrying a firearm without a
       license, and one count of possessing an instrument of a

                                    -3-
J-S39025-20

J-S39026-20

          crime,1 and at docket number CP-51-CR-0009909-2016
          [(hereinafter “Docket 9909-2016”)], of a second count of
          carrying a firearm without a license.2 The [trial] court
          immediately imposed the mandatory sentence of life in prison
          for the first-degree murder charge. The [trial] court also
          imposed concurrent sentences [for the remaining charges].
          . . . [Appellant] filed [a post-sentence motion at Docket
          8511-2017 (but not at Docket 9909-2016), where he
          challenged the weight of the evidence supporting his
          convictions at Docket 8511-2017. The trial court denied
          Appellant’s post-sentence motion and Appellant filed a timely
          notice of appeal.]

Trial Court Opinion, 11/25/19, at 2-4 (citations and some capitalization

omitted).

        Appellant raises one claim on appeal:

          Is [Appellant] entitled to an arrest of judgment and/or new
          trial in the above-captioned matter on the ground that the
          jury’s verdict was against the weight of the evidence in light
          of: (1) the inability of witness Tasha Bukton, aka Tahjai
          Wara, to see the shooter’s face in the video of the incident,
          (2) the fact that [the] shooter was not limping in the video,
          (3) Ms. Bukton lying under oath on multiple occasions
          regarding her name, (4) the obvious motive of witness Larry
          Maddox to lie to curry favor with the Commonwealth, and (5)
          the failure of police to exclude Shakour Brown as a suspect
          after he was caught with the murder weapon?

Appellant’s Brief at 3.

        As our Supreme Court explained:

          A motion for a new trial based on a claim that the verdict is
          against the weight of the evidence is addressed to the
          discretion of the trial court. A new trial should not be granted
____________________________________________


1   18 Pa.C.S.A. § 2502, 6106(a)(1), and 907(a), respectively.

2   18 Pa.C.S.A. § 6106(a)(1).


                                           -4-
J-S39025-20

J-S39026-20

        because of a mere conflict in the testimony or because the
        judge on the same facts would have arrived at a different
        conclusion. Rather, the role of the trial judge is to determine
        that notwithstanding all the facts, certain facts are so clearly
        of greater weight that to ignore them or to give them equal
        weight with all the facts is to deny justice. It has often been
        stated that a new trial should be awarded when the
        [factfinder’s] verdict is so contrary to the evidence as to
        shock one's sense of justice and the award of a new trial is
        imperative so that right may be given another opportunity to
        prevail.

Commonwealth v. Clay, 64 A.3d 1049, 1054-1055 (Pa. 2013) (quotations

and citations omitted).

      “An appellate court's standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court.” Id. at 1055. Our Supreme Court summarized:

        Appellate review of a weight claim is a review of the exercise
        of discretion, not of the underlying question of whether the
        verdict is against the weight of the evidence. Because the
        trial judge has had the opportunity to hear and see the
        evidence presented, an appellate court will give the gravest
        consideration to the findings and reasons advanced by the
        trial judge when reviewing a trial court's determination that
        the verdict is against the weight of the evidence. One of the
        least assailable reasons for granting or denying a new trial is
        the lower court's conviction that the verdict was or was not
        against the weight of the evidence and that a new trial should
        be granted in the interest of justice.

        This does not mean that the exercise of discretion by the trial
        court in granting or denying a motion for a new trial based
        on a challenge to the weight of the evidence is unfettered. In
        describing the limits of a trial court's discretion, [the
        Pennsylvania Supreme Court has] explained:

            The term discretion imports the exercise of judgment,
            wisdom and skill so as to reach a dispassionate conclusion
            within the framework of the law, and is not exercised for

                                     -5-
J-S39025-20

J-S39026-20

            the purpose of giving effect to the will of the judge.
            Discretion must be exercised on the foundation of reason,
            as opposed to prejudice, personal motivations, caprice or
            arbitrary actions. Discretion is abused where the course
            pursued represents not merely an error of judgment, but
            where the judgment is manifestly unreasonable or where
            the law is not applied or where the record shows that the
            action is a result of partiality, prejudice, bias or ill-will.
Id. (quotations, citations, and emphasis omitted).

      According to Appellant, the jury’s verdict was against the weight of the

evidence because: 1) the shooter’s face was not visible in the surveillance

video; 2) witness Tasha Bukton’s identification of Appellant in the surveillance

video was not credible because she lied about her name; 3) Tasha Bukton’s

identification of Appellant in the surveillance video was not credible because

the shooter was not limping and the shooter’s height, weight, and attire “was

ubiquitous to young men in the area;” 4) witness Larry Maddox had a motive

to lie; and, 5) the “police failed to submit the clothes of Shakour Brown for

gunshot residue despite the fact that Brown was arrested in possession of the

murder weapon and had the same height, complexion, and build of

[Appellant].” Appellant’s Brief at 11-12. These claims fail.

      As the trial court thoroughly explained:

        At trial, the Commonwealth offered compelling evidence of
        [Appellant’s] guilt.    The shooting was captured by
        surveillance video from a nearby grocery store. Although
        [Appellant’s] face in the video was largely obscured by a
        T-shirt that he had pulled over his head, witness Tasha
        Bukton, who had known [Appellant] for most of his life,
        recognized the shooter in the video as being [Appellant].
        Bukton had seen [Appellant] earlier that day in distinctive
        clothing and was able to identify him in the video from that
        clothing, from his body structure, and from [Appellant’s]

                                      -6-
J-S39025-20

J-S39026-20

       distinctive limp. Analysis of the video showed that in some of
       the frames, the shooter's lower face could be seen, revealing
       facial hair that matched the facial hair of [Appellant] at the
       time. Laboratory analysis uncovered gunshot residue on the
       T-shirt [that Appellant] was wearing when he was arrested
       on the day of the murder. Just before his arrest, a police
       officer observed [Appellant] walking next to, and talking with,
       a man who threw a firearm over a fence when the officer
       approached. Ballistics analysis proved that the gun thrown
       over the fence was the murder weapon. Following his arrest,
       [Appellant] [admitted] the killing to his cellmate, giving
       highly accurate details of the shooting. All of this was ample
       evidence to establish [Appellant’s] guilt beyond a reasonable
       doubt, and did not, in any manner, shock the [trial] court's
       sense of justice.

       [Appellant] offers five specific arguments in support of his
       weight of the evidence claim. First, [Appellant] claims that
       his conviction was against the weight of the evidence because
       of "the inability of witness Tasha Bukton to see the shooter's
       face in the video of the incident." Although throughout the
       surveillance footage the shooter was wearing a T-shirt over
       his face, Tasha Bukton testified she was able to identify the
       [Appellant] for multiple reasons. First, Bukton stated that
       she had grown up with [Appellant] and was familiar with his
       body structure and the way he looked. Second, Bukton told
       detectives that she had seen [Appellant] on the day of the
       shooting when she observed him having a conversation on
       the street with "Lil Book," and from that encounter she was
       able to recognize [Appellant’s] clothing in the surveillance
       video. Third, Bukton testified that she was familiar with the
       limp [that Appellant] suffered, and that the shooter in the
       video had the same limp. Bukton testified confidently that
       [Appellant] was the shooter.

       In addition, Detective Thorsten Lucke, testifying as an expert
       in video recovery and analysis, stated that in the video at
       certain points, it is possible to see the lower parts of
       [Appellant’s] face. According to Detective Lucke, these
       points in the video revealed facial hair on the shooter
       consistent with [Appellant’s] facial hair. This lent additional
       support to Bukton's claim that she could recognize the
       shooter in the video.


                                    -7-
J-S39025-20

J-S39026-20

       Accordingly, even though the shooter's face was covered for
       most of the video, Bukton's identification testimony was
       compelling evidence.

       [Appellant] next claims that the verdict was against the
       weight of the evidence since the video used at trial does not
       show the shooter limping. [Appellant] apparently contends
       that the shooter's absence of a visible limp in the video
       undermines Bukton's identification.        However, Bukton's
       observations regarding the video were corroborated by
       Detective Lucke, who testified that from his analysis of the
       video, "it appears [the shooter is] either favoring his left foot
       a little bit maybe or, again, he's taking an awkward step."

       In addition, Bukton's identification was not based solely on
       the limp that she observed in the video. As described above,
       Bukton was specifically asked how she identified [Appellant]
       as the shooter and whether there was anything other than
       the limp that informed her identification. Bukton testified
       that she had grown up with [Appellant] and had seen him on
       the day of the shooting wearing the same clothing. She also
       recognized his body structure. She went on to say that "when
       you know a person, you see a person, you know how they
       look." The jurors, who viewed the video, were free to reject
       defense counsel's interpretations of the video and to credit
       the testimony of Bukton and Detective Lucke.

       [Appellant] also claims that his conviction was against the
       weight of the evidence in light of Bukton lying under oath on
       multiple occasions regarding her name. It is true that Tasha
       Bukton had used multiple names.              When originally
       interviewed by detectives, Bukton used the name Tahjai
       Wara. When Bukton took the stand at the preliminary
       hearing she gave her name as Tahjai Buxton, while at trial
       Bukton gave the name "Tahjai Wara" when she was sworn in.

       However, Bukton explained that while Tasha Bukton was her
       legal name, she had used other names because of her
       concerns about being a witness in a murder case. The jury
       was free to accept this explanation and to conclude that her
       use of multiple names had little bearing on her credibility.

       [Appellant’s] next claim is that the verdict was against the
       weight of the evidence since Commonwealth witness Larry

                                     -8-
J-S39025-20

J-S39026-20

       Maddox, in an effort to curry favor with the Commonwealth,
       had a motive to lie under oath. It is true that Maddox, who
       testified about [Appellant’s] admissions, had entered into a
       plea agreement on his own cases that required him to
       cooperate with the Commonwealth. It is also true that
       Maddox had a motive to help the Commonwealth in exchange
       for assistance in his own cases.

       However, the jury was made fully aware of the plea
       agreement and Maddox's motive to help the Commonwealth.
       The jury was free to credit his testimony notwithstanding the
       evidence of his plea agreements.

       Moreover, the specific details given by Maddox in the
       statements that he attributed to [Appellant] were
       substantially corroborated by other evidence and thereby
       gave Maddox more credibility than a typical jailhouse
       informant. According to Maddox, [Appellant] said that he had
       used a 9-mm Kel-Tec handgun in the shooting, while the
       ballistics evidence proved that the murder weapon was, in
       fact, a 9-mm Kel-Tec. [Appellant] also told Maddox that he
       had chased the decedent into an alleyway, which was
       corroborated by witness Sloan Maura, who testified that from
       inside his home, could see into an alleyway and observed the
       shooter standing over the victim continuing to shoot. Maddox
       also said that [Appellant] told him he had shot the victim on
       Sheridan Street, which was corroborated by surveillance
       footage showing the shooter on North Sheridan Street
       approaching the victim. As a result, Maddox was an effective
       witness.

       [Appellant’s] final claim is that his conviction is against the
       weight of the evidence in light of the failure of the police to
       exclude Shakur Brown as a suspect after he was caught with
       the murder weapon. It is true that Brown was observed by
       an officer in possession of the murder weapon hours after the
       shooting. However, at the time Brown was seen with the
       weapon, he was walking "shoulder to shoulder," directly next
       to [Appellant]. That Brown had the murder weapon in his
       hand at the moment police approached, several hours after
       the shooting, while walking right next to [Appellant], did not
       undermine the compelling evidence, described above,
       demonstrating that [Appellant] was the shooter.


                                    -9-
J-S39025-20

J-S39026-20

         Accordingly, the evidence adduced at trial plainly established
         that [Appellant] shot and killed Donte Williams.

Trial Court Opinion, 11/25/19, at 5-9 (citations and some capitalization

omitted).

      We agree with the learned trial court's cogent and thorough analysis

and conclude that the trial court did not abuse its discretion when it denied

Appellant's weight of the evidence claim. Accordingly, Appellant's claim on

appeal fails.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/08/2020




                                     - 10 -